Case: 3:16-cv-00437-TMR-SLO Doc #: 153 Filed: 05/06/19 Page: 1 of 15 PAGEID #: 3713



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

                                                  )   Case No. 3:16-cv-00437
  JEFFREY DAY                                     )
                                                  )   Judge Thomas M. Rose
         Plaintiff,                               )   Magistrate Judge Ovington
                                                  )
         vs.                                      )
                                                  )   PLAINTIFF’S RESPONSE IN
  SGT KIM DELONG, et al.,                         )   OPPOSITION TO MOTION ON
                                                  )   BEHALF OF DEFENDANTS JACK
         Defendants.                              )   SAUNDERS, EMT, AND NAPHCARE,
                                                  )   INC., TO EXCLUDE OR, IN THE
                                                      ALTERNATIVE, TO COMPEL


                                        MEMORANDUM

 I.     INTRODUCTION

        Defendant Jack Saunders, EMT, and Naphcare, Inc., (hereinafter, collectively, the

 “Naphcare Defendants”) have, like the Montgomery County Defendants, asked the Court to

 exclude Plaintiff’s exhibit PX 44: two photos showing a sign posted on a bulletin board inside the

 Montgomery County Jail’s medic’s office that reads “If you can talk then you obviously can

 f***ing breathe.” The majority of Defendants’ motion is addressed to arguments of relevancy.

 The Naphcare Defendants argue that the sign in question is irrelevant because it was not posted in

 the medic’s office until after Jeffrey Day was released from the Montgomery County Jail.

 Naphcare’s argument ignores the fact that Plaintiff has alleged a pattern and practice of deliberate

 indifference to inmates’ serious medical needs. The fact that this pattern and practice endured for

 years after Mr. Day was released is both probative and admissible. These arguments have already

 been addressed extensively in briefing before. This Court has already ruled on them in its in Entry

 and Order of February 12, 2019 that the PX 44 photos “are ADMISSIBLE.” (Doc # 135, PageID#



                                                  1
Case: 3:16-cv-00437-TMR-SLO Doc #: 153 Filed: 05/06/19 Page: 2 of 15 PAGEID #: 3714



 3471).

          The new arguments raised by Naphcare Defendants arise from the recent deposition of a

 third-party witness, former jail medic, Jennifer Angerer, whom Defendants believe was the

 photographer, and who raised her Fifth Amendment privilege against self-incrimination during her

 deposition. Without citing to any authority supporting its position, Defendants argue that Ms.

 Angerer’s assertion of her Fifth Amendment rights somehow affects the admissibility of PX 44.

 Defendants make this argument despite the fact that they acknowledge, “Ms. Angerer herself

 …[has] nothing to do with this case.” (Doc.# 151, PageID# 3688.) Defendants make no clear

 argument at all how Ms. Angerer’s refusal to testify bears on any relevant issue in this case. They

 cite no case authority even hinting that a third-party witness’s assertion of a privilege should

 somehow affect the Plaintiff’s ability to submit evidence which the Court has already found

 admissible without her testimony.

 II.      ARGUMENT

          A. Plaintiff Did Not Misrepresent the date of PX44.

          In the introduction to its Motion, Naphcare argues that the Court erred in it is original

 determination finding the photos admissible, and did so because Plaintiff misrepresented to the

 Court “that such a sign was hanging in Mr. Saunders’ office at the time he screened Mr. Day on

 November 27, 2015.” (Doc. #151; PageID #3683) This assertion, itself, is a misrepresentation,

 both of the basis of this Court’s decision and of Plaintiff’s arguments regarding the exhibit. In his

 response to the original Motion in Limine seeking to exclude this exhibit, Plaintiff directly

 addressed the argument that the photographs were irrelevant because the objectionable sign was

 not posted at the time of Mr. Day’s arrest. Plaintiff noted:

          Lastly, the County claims that these photos are irrelevant because they appear to
          show the state of the bulletin board sometime after Mr. Day was released from the
          Montgomery County Jail. This argument ignores the fact that Plaintiff has alleged

                                                  2
Case: 3:16-cv-00437-TMR-SLO Doc #: 153 Filed: 05/06/19 Page: 3 of 15 PAGEID #: 3715



        a pattern and practice of deliberate indifference to inmates’ serious medical needs.
        The fact that this pattern and practice endured for years after Mr. Day was released
        is probative and admissible. For this reason, also, the County’s Motion should be
        denied.

 These arguments remain valid. The Defendants’ arguments regarding the relevance of the

 photographs based on their being from a later date were already rejected by this Court. The fact

 that a sign like this was posted in the Medic’s Office is highly probative of the attitude of the jail

 staff toward inmate medical complaints. It indicates that the first reaction of the staff is to

 disbelieve and ignore medical complaints from inmates. This is certainly relevant to the fact that

 Mr. Day’s multiple requests for medical care were ignored for five days. This argument that only

 a sign posted on the day of Mr. Day’s injury would be admissible, ignores the fact that Plaintiff

 has alleged a pattern and practice of deliberate indifference to inmates’ serious medical needs. The

 fact that this pattern and practice endured for years after Mr. Day was released is both probative

 and admissible, as this Court already held.

        B. PX 44 is Relevant and Admissible.

        The majority of the Naphcare Defendants’ motion is addressed to the argument that PX44

 is irrelevant because the sign shown in the photographs was not posted when Defendant Saunders

 evaluated Mr. Day. Again, this a repeat of argument that this Court already rejected in finding

 PX44 admissible. The evidence shown in Plaintiff’s Exhibit, PX 44. is relevant with respect to

 Plaintiff’s claims against Naphcare and the Montgomery County Defendants. The posting of a

 sign like this in the Medic’s Office in the Montgomery County Jail is a stinging indictment of

 attitudes toward inmate medical complaints in that office. It is highly probative of the attitude of

 the jail staff toward inmate medical complaints. There is no question why Defendants have sought

 repeatedly to exclude the exhibit and refuse to accept this Court’s prior determination that the

 exhibit is admissible.

                                                   3
Case: 3:16-cv-00437-TMR-SLO Doc #: 153 Filed: 05/06/19 Page: 4 of 15 PAGEID #: 3716




         C. PX 44 has already been Authenticated.

         The Naphcare Defendants’ other argument is that issues regarding the authentication of

 PX44 should prevent its being used at trial. The ordinary rule of federal evidence is that

 photographs are authenticated by “evidence sufficient to support a finding that the [photograph] is

 what the proponent claims it is,” Fed. R. Evid. 901(a). See United States v. Thomas, 701 F. App’x

 414, 419 (6th Cir. 2017). A photograph may be authenticated through the testimony of a witness

 with knowledge who testifies that the photograph is an accurate representation of the scene

 depicted. See Shahid v. City of Detroit, 889 F.2d 1543, 1546 (6th Cir. 1989). It is not necessary

 to authenticate a photograph through the testimony of the photographer

         The Montgomery County Defendants have submitted, as an attachment to their motion for

 reconsideration, the declaration of Major Matthew Haines of the Montgomery County Sheriff’s

 office, showing that the Sheriff’s office conducted an investigation of the photographs and that

 they are authentic representations of the bulletin board in question. Major Haines’ statement,

 which must be treated as a statement of a party opponent, admissible as a non-hearsay statement,

 Fed.R.Evid. 801(d)(2), establishes that the sign in question was, in fact, posted to the bulletin

 board. It was not posted by Jennifer Angerer, but by a different Naphcare employee. (Doc. # 148-

 1, PageID 3643, ¶6a.) The photographs accurately show how the bulletin board looked between

 October 9, 2018 and October 19, 2018. Indeed, the scene that the photographs represent is exactly

 the same as that depicted in Exhibits A-3, A-4, and A-5. (Id., PageID 3648-50.) 1 At this point, if

 authentication of the documents is the issue, forcing Ms. Angerer to testify at this point is wholly

 superfluous, and is wholly irrelevant to any issue in the case


 1
  Major Haines’ declaration identifies these as Exhibits B-3 through B-5, although they are labeled differently. This
 appears to be a typographical error.

                                                          4
Case: 3:16-cv-00437-TMR-SLO Doc #: 153 Filed: 05/06/19 Page: 5 of 15 PAGEID #: 3717



        Even if Major Haines had not submitted his declaration, even if he had not authenticated

 photos showing the exact same billboard at the exact same time, Plaintiff’s Exhibit PX 44 could

 be authenticated by any person or every person who saw the bulletin board while the sign was

 posted to it and remembered it.        Since the sign was up as recently as October of 2018,

 approximately six months ago, no person would be required to tax their memory overmuch to do

 so.

        The Naphcare Defendants also object that Plaintiff asserted attorney-client privilege in

 connection with the interrogatory: “identify by name, address, and telephone number any person

 you intend to call as a witness to testify regarding the photograph identified as PX 44.” Plaintiff’s

 assertion of privilege in response to this interrogatory is based on the fact that the interrogatory is

 seeking to discover, not facts, but Plaintiff’s trial strategy: which witnesses Plaintiff intends to

 question regarding PX 44. The interrogatory was a direct attempt to inquire into the mental

 impressions, conclusions, and opinions of Plaintiff’s attorneys, which are not subject to discovery.

 The interrogatory in question here is effectively identical to those which the Court found were

 objectionable in Palombaro v. Emery Fed. Credit Union, (S.D. Ohio No. 1:15-cv-792, 2017 U.S.

 Dist. LEXIS 6365, at *18-19 (Jan. 17, 2017).            The Court, affirming objections to three

 interrogatories asking Plaintiffs “how will you establish” various claims, explained

        Interrogatories 11, 12 and 13 do not seek the facts giving rise to plaintiffs’
        allegations of kickbacks and split fees, nor do they seek facts concerning the
        diligence of putative class members in pursuing their claims. Instead,
        Interrogatories 11 and 12 ask plaintiffs to describe how they plan to “establish” that
        alleged referral payments and fee-splitting payments will be tied to each putative
        class member for purposes of the anticipated class certification motion.
        Interrogatory 13 asks plaintiffs to describe how they plan to “ascertain” the
        diligence taken by each putative class member to investigate their RESPA claims.
        (See Doc. 273-1 at 5-6). The questions do not seek underlying facts that would shed
        light on the class certification issues, but rather plaintiffs’ legal strategy.
        Interrogatories 11, 12 and 13 seek responses that are intertwined with the mental
        impressions, conclusions, opinions, or legal theories of plaintiffs’ attorneys as to

                                                   5
Case: 3:16-cv-00437-TMR-SLO Doc #: 153 Filed: 05/06/19 Page: 6 of 15 PAGEID #: 3718



        how they will apply the underlying facts to prove the Rule 23 elements in their
        anticipated class certification motion. Although the factual information underlying
        the alleged kickbacks, split fees, and diligence used by putative class members is
        discoverable, how plaintiffs and their attorneys will use this factual information to
        establish that a particular alleged kickback was made in exchange for the referral
        of each putative class member; to establish that a particular fee was split between
        Genuine Title and defendant; and to ascertain the diligence of each putative class
        member is not. This information constitutes protected work product and is shielded
        from discovery. See Hickman, 329 U.S. at 510-11.

 The same objection was properly raised in response to the interrogatory in this instance. The

 Naphcare Defendants state: “The clear purpose of the interrogatory was to not only investigate

 Plaintiff’s Exhibit 44 but to ask Plaintiff who and/or how Plaintiff would identify and authenticate

 the exhibit.” (Doc. 151, PageID# 3685) Thus, the Naphcare Defendants were not asking Plaintiff

 to identify witnesses who had certain information, or provide other factual information. The

 Defendants were asking how Plaintiff’s counsel intended to establish facts, and which witnesses

 at trial his counsel intended to ask certain questions to. This is wholly a matter of trial strategy—

 which is merely preliminary at this stage in any event.—and, as the court held in Palombaro, is

 not a proper subject for an interrogatory. The objection was proper.

        The Naphcare Defendants assert that “it [is] clear that Plaintiff has no intention of

 authenticating Plaintiff’s Exhibit 44.” (Doc. 151, PageID# 3686) On the contrary, Plaintiff fully

 intends to submit Plaintiff’s Exhibit 44 in conformity with the Federal Rules of Evidence. Plaintiff

 could authenticate the document any number of different ways, including simply through the

 sworn statement of Major Haines, which is admissible as a non-hearsay statement of an opposing

 party and which quite clearly shows that PX 44 is an accurate representation of the scene depicted,

 Shahid, 889 F.2d at 1546, i.e., the Medic’s Office bulletin board in October 2018. Furthermore,

 each and every person that saw the sign while it was posted is also capable of authenticating it.

 How Plaintiff’s counsel ultimately chooses to authenticate the document is a matter of trial strategy



                                                  6
Case: 3:16-cv-00437-TMR-SLO Doc #: 153 Filed: 05/06/19 Page: 7 of 15 PAGEID #: 3719



 and depends, at least in part, on the answers Plaintiff receives when he examines witnesses.

        D. Jennifer Angerer had the right to assert a privilege against self-incrimination.

        The Naphcare Defendants also argue that Ms. Angerer lacked a valid basis to assert her

 privilege against self-incrimination. They argue that “Defendants have not and do not allege any

 improper criminal conduct on the part of Ms. Angerer.” (Doc. #151, PageID #3688.) Whether or

 not the Naphcare Defendants have alleged improper criminal conduct is beside the point. The

 applicable standard is whether a witness has a reasonable cause to fear a possible prosecution. In

 re: Folding Carton Antitrust Litig., 609 F.2d 867, 872 (7th Cir. 1979) (“[T]he right to assert one’s

 privilege against prosecution does not depend upon the Likelihood, but upon the Possibility of

 prosecution.”) “The absence … of a pending or likely prosecution does not rule out a finding that

 the privilege asserted is well-founded.” Camelot Group, Ltd. v. W.A. Krueger Co., 486 F. Supp.

 1221, 1228 (S.D.N.Y. 1980). In that regard, it is relevant that Montgomery County has repeatedly

 asserted in pleadings before this Court, where its counsel were Montgomery County Prosecutors,

 that it is “illegal” to copy documents in the Montgomery County Jail and that possession of such

 copies constitutes possession of “stolen property.” Regardless of the validity of that position—

 which is, indeed, highly questionable—it states the position of the County and its prosecutors. Ms.

 Angerer’s fear of self-incrimination, in light of the County’s professed position was—and is—

 wholly reasonable.

        The Montgomery County Defendants and their representatives in the Montgomery County

 Prosecutor’s office have repeatedly and forcefully asserted that copying or dissemination of

 documents from the Sheriff’s office constitutes a crime, and that is precisely what the Montgomery

 County Defendants are alleging Ms. Angerer has done. According to positions repeatedly asserted

 by Montgomery County and the Prosecutor’s Office, copying a sheriff’s document and giving that



                                                  7
Case: 3:16-cv-00437-TMR-SLO Doc #: 153 Filed: 05/06/19 Page: 8 of 15 PAGEID #: 3720



 copy to another person both constitute “crimes.”

        The Fifth Amendment allows a witness in a civil matter to refuse to answer questions when

 to do so would involve substantial risk of self-incrimination. United States v. U.S. Currency, 626

 F.2d 11, 14 (6th Cir. 1980). Any refusal to answer, however, must be a valid assertion of rights

 under the Fifth Amendment and it is for the Court to decide whether a witness’s silence is justified.

 Morganroth v. Donovan, 718 F.2d 161, 167 (6th Cir. 1983). A witness’s mere declaration that he

 might incriminate himself is not enough to justify a failure to answer, Hoffman v. United States,

 341 U.S. 479, 486, 71 S. Ct. 814, 95 L. Ed. 1118 (1951), as it remains the role of the court to

 consider “the implications of the question, in the setting in which it is asked”, id. at 486-87. The

 witness must provide “an explanation of why [a question] cannot be answered.” Id.

        A witness’s refusal to answer may be upheld where the witness has “reasonable cause to

 apprehend a real danger of incrimination.” Id. Critically, this danger must be real, and not a

 “fanciful possibility of incrimination.” U.S. Currency, 626 F.2d at 14; Morganroth, 718 F.2d at

 167. The court should not weigh the probability of prosecution in considering the assertion of the

 privilege though, but should instead examine the possibility of prosecution. W.J. Usery, 87 F.R.D.

 at 683 (“[A]s long as prosecution is possible . . . [the witness] has such reasonable cause [to assert

 the Fifth Amendment.]”); see also In re: Folding Carton Antitrust Litig., 609 F.2d 867, 872 (7th

 Cir. 1979) (“[T]he right to assert one’s privilege against prosecution does not depend upon the

 Likelihood, but upon the Possibility of prosecution.”) (internal quotation omitted); Indeed, the

 probability of prosecution is typically irrelevant in examining the privilege, unless a legal bar, such

 as the expiration of the statute of limitations or a grant of immunity, would prevent any criminal

 prosecution. W.J. Usery, 87 F.R.D. at 683; In Re: Folding Carton, 609 F.2d at 872.

        In the case of Guglielmo v. Montgomery County, Ohio, S.D. Ohio No. 3:17cv6, throughout



                                                   8
Case: 3:16-cv-00437-TMR-SLO Doc #: 153 Filed: 05/06/19 Page: 9 of 15 PAGEID #: 3721



 the course of that litigation, the Defendant, Montgomery County, asserted repeatedly, through its

 counsel, while represented by the Montgomery County Prosecutor’s office, that copying

 documents and giving those copies to others constitutes theft, receipt of stolen property, and

 criminal conspiracy. See Doc. #62, PageID #625 (“[Former Deputy Sheriff Eric Banks] states

 facts that could be construed to constitute a crime.”) (“Mr. Banks testified that he and Mr. Creech

 illegally copied surveillance video from the Montgomery County Jail, then met with Mr. Brannon

 and gave this stolen property to Mr. Brannon.”); id. at 628 (“regarding Mr. Bank’s [sic] testimony

 that he took property from the … Jail in 2016 and transmitted this stolen property to Mr.

 Brannon.”); Doc. #83, PageID #1613 (“he testified that he engaged in a potential crime with

 Attorney Brannon.”) (“a witness testified during his deposition in March of 2018 that he and

 another individual illegally copied surveillance video from the Montgomery County Jail, then met

 with Attorney Douglas Brannon and gave this stolen property to Attorney Brannon.”); id. at 1613,

 n.2 (“Defendants had not yet been informed by Gerhardstein and Branch that they in fact possessed

 the alleged stolen property that Mr. Banks testified to stealing and transmitting to Attorney

 Douglass [sic] Brannon.”); id. at 1614 (“Per Mr. Banks testimony, his non-privileged relationship

 with Attorney Douglas Brannon deals with the alleged theft of property from the Montgomery

 County Jail in 2016 and possibly its subsequent transmittal to The Washington Post among other

 entities.”) (“if one witness is claiming to have gone to Attorney Brannon for assistance in the

 commission of a crime ….”); Doc. #88, PageID #1638 (“Per Mr. Banks’ testimony, he and Mr.

 Creech stole government property.”); id. at 1639 (“If Mr. Banks’ testimony on this issue is true

 and accurate, then he and Mr. Creech committed a crime in the stealing of the videotape from

 Montgomery County.”) (“If Mr. Banks’ testimony on this issue is true and accurate, then he and

 Mr. Creech committed a crime in the stealing of the videotape from Montgomery County and in it



                                                 9
Case: 3:16-cv-00437-TMR-SLO Doc #: 153 Filed: 05/06/19 Page: 10 of 15 PAGEID #: 3722



 [sic] subsequent transmission or transmissions to other person and entities.”); id. at 1639, n.1

 (“there is also evidence now that the stolen video was transmitted to The Washington Post with an

 advertising message about The Brannon Law Firm.”); id. at 1640 (“Eric Banks testified that he

 and Mr. Creech took the stolen property and gave it to Attorney Brannon.”) (“Again, Mr. Banks

 testified that he and Mr. Creech stole the video tape and then gave it to Attorney Doug Brannon.”)

 (“the taking of this video and any subsequent transmissions of it would constitute crimes under

 Ohio law per Mr. Banks’ testimony.”) (“Eric Banks testified that he and Mr. Creech took the video

 from their employer and then transmitted it to Attorney Douglas Brannon.”); id. at 1641 (“Based

 upon and according to the testimony of Eric Banks, he engaged in a crime by stealing property

 from Montgomery County and then transmitted the stolen property to Attorney Douglas Brannon

 with Ransley Creech. These actions were in violation of criminal law ….”).

        In each of these instances, although counsel for the defendants at that time asserted that the

 witness, Mr. Banks, had testified that he had “committed crimes” or “engaged in a conspiracy,”

 this is a “gross mischaracterization,” as noted by Magistrate Judge Ovington in her decision of

 June 1, 2018 (Doc #96, PAGEID #1690) (“Defendants’ summary is a gross mischaracterization of

 Mr. Banks’ testimony.”) Mr. Banks testified only that he made a copy of the video. The

 characterization of that conduct as a prosecutable crime was wholly attributable to Montgomery

 County through its attorneys, including the prosecutors, who filed memoranda in this Court very

 directly asserting that position. The County’s position, moreover, was not just posturing. It acted.

 A complaint was made against Mr. Guglielmo’s counsel based on the theory that such copies of

 MCSO documents constituted receipt of stolen property.

        The question then posed is: does a person who worked in the Montgomery County Jail

 have “reasonable cause to apprehend” that she might be prosecuted for copying documents and



                                                 10
Case: 3:16-cv-00437-TMR-SLO Doc #: 153 Filed: 05/06/19 Page: 11 of 15 PAGEID #: 3723



 then disseminating documents, where the County prosecutors have repeatedly, in legal filings,

 asserted that such conduct constitutes, amongst other things, theft, misuse of stolen property, and

 criminal conspiracy. Again, it is not necessary that Ms. Angerer fear actual conviction for these

 alleged crimes. She need only fear a genuine possibility of criminal prosecution. To do that, she

 need only take the Montgomery County Defendants and their counsel at their word.

        E. Jennifer Angerer’s assertion of her privilege against self-incrimination has no
           bearing on the admissibility of PX 44.

        It must be noted that the Naphcare Defendants have cited no case authority whatsoever

 supporting their position that, somehow, the assertion of Fifth-Amendment rights by a third-party

 witness in a civil case affects the admissibility of an exhibit submitted by Plaintiff. The gist of

 Defendants’ argument appears to be that PX 44 should be excluded as a discovery sanction,

 preventing the Plaintiff from using evidence already deemed admissible by the Court because of a

 third-party witness’s assertion of her constitutional rights. It is not unsurprising that Defendants

 have cited no such authority in support of that position, because the argument for sanctions under

 such circumstances is so inherently illogical.

        In any event, as noted above, Ms. Angerer’s fear that she could be prosecuted was wholly

 reasonable in light of the Montgomery County Defendants’ repeated assertions that similar

 conduct constituted a “violation of criminal law” and that the Defendants’ counsel is tasked with

 enforcing criminal law in Montgomery County. Although the logic of Defendants’ argument is

 not clear, it does appear that if Ms. Angerer’s position with respect to her right against self-

 incrimination was justified—as it was—the Defendants’ motion to exclude and motion to compel

 must be denied. Defendants have alleged no other basis on which to exclude the document other

 than those upon which this Court has already ruled in favor of admissibility.




                                                  11
Case: 3:16-cv-00437-TMR-SLO Doc #: 153 Filed: 05/06/19 Page: 12 of 15 PAGEID #: 3724



         To the extent that Defendants are suggesting that Ms. Angerer’s testimony is necessary to

 authenticate the document, that suggestion cannot withstand scrutiny. The ordinary rule of federal

 evidence is that photographs are authenticated by “evidence sufficient to support a finding that the

 [photograph] is what the proponent claims it is,” Fed. R. Evid. 901(a). See United States v.

 Thomas, 701 F. App’x 414, 419 (6th Cir. 2017). A photograph may be authenticated through the

 testimony of a witness with knowledge who testifies that the photograph is an accurate

 representation of the scene depicted. See Shahid v. City of Detroit, 889 F.2d 1543, 1546 (6th Cir.

 1989). As noted above, there is ample evidence in the statement of Major Matthew Haines that

 Plaintiff’s Exhibit 44 is an accurate representation of the bulletin board and sign as they existed

 between October 9, 2018, and October 19, 2018. Indeed, the scene that the photographs represent

 is exactly the same as that depicted in Exhibits A-3, A-4, and A-5. (Doc.# 148-1, PageID 3648-

 50.) 2 At this point, forcing Ms. Angerer to testify is wholly superfluous, and is wholly irrelevant

 to any issue in the case

         It is worth noting that the Naphcare Defendants have not sought testimony from the County

 or from its employees regarding the posting of the sign. The Montgomery County Defendants

 have not revealed the identity of the Naphcare employee who posted the sign, although it is clear

 that it is known to them from the investigation. Nor are they seeking testimony from those who

 read the sign and offered no objection or took no action during the time that it was posted. The

 Naphcare Defendants have ample opportunity to inquire of their own employees, or through their

 co-defendants, regarding when, how, and why this sign was posted. They have not done so. The

 difference in the way all of the Defendants in this case have treated Jennifer Angerer, who threw




 2
  Major Haines’ declaration identifies these as Exhibits B-3 through B-5, although they are labeled differently. This
 appears to be a typographical error.

                                                         12
Case: 3:16-cv-00437-TMR-SLO Doc #: 153 Filed: 05/06/19 Page: 13 of 15 PAGEID #: 3725



 the sign away, and then lost her job, as compared to the individual who posted the sign, is evidence

 in itself of a pattern and practice of deliberate indifference.

 III.    CONCLUSION

         The Naphcare Defendants’ motion must be denied. As this Court has already determined,

 the photographs comprising PX 44 are relevant, admissible evidence. Jennifer Angerer’s assertion

 of her Fifth Amendment rights does not change that calculus. To the extent that Defendants’

 motion is asking the Court determine whether her assertion of that right was justified, it is clear

 that it was. Montgomery County has made clear its position that exposing the operations of the

 jail to examination, in the press or in court, by making and distributing copies of documents, is a

 prosecutable crime, and they have acted on that position in the past. Ms. Angerer’s fear that she

 could face possible prosecution was justified and made the assertion of her privilege the only

 reasonable course. To the extent that Defendants are asking the Court to override Ms. Angerer’s

 right against self-incrimination, that request also must be denied.

         Finally, there is no justification for excluding the photos in PX44 as a discovery sanction,

 or otherwise, based on Ms. Angerer, as a third-party witness, asserting her Fifth-Amendment

 rights. In the first place, her assertion of that privilege was wholly justified. And, in the second

 place, that assertion has not prejudiced the Defendants in the least. None of the areas of inquiry

 prevented by Ms. Angerer’s assertion has any relevance to any issue in this case. The photographs

 themselves have already been authenticated by the Montgomery County Defendants. In any event,

 they could be easily authenticated by any person who witnessed the sign posted to the Medic’

 office bulletin board. For this reason, the Naphcare Defendants’ motion must be denied.




                                                   13
Case: 3:16-cv-00437-TMR-SLO Doc #: 153 Filed: 05/06/19 Page: 14 of 15 PAGEID #: 3726



                                      Respectfully submitted,

                                      /s/ Dwight D. Brannon
                                      Dwight D. Brannon (0021657)
                                      Douglas D. Brannon (0076603)
                                      Matthew C. Schultz (0080142)
                                      BRANNON & ASSOCIATES
                                      130 W. Second St.     Suite 900
                                      Dayton, OH 45402
                                      Telephone:     (937) 228-2306
                                      Facsimile:     (937) 228-8475
                                      E-Mail:        dbrannon@branlaw.com
                                                     douglasbrannon@branlaw.com
                                                     mschultz@branlaw.com

                                      /s/ Michael L. Wright
                                      Michael L. Wright (0067698)
                                      WRIGHT & SCHULTE LLC
                                      130 W. Second St.     Suite 1600
                                      Dayton, OH 45402
                                      Telephone:     (937) 222-7477
                                      Facsimile:     (937) 222-7911
                                      E-Mail: mwright@yourohiolegalhelp.com

                                      Attorneys for Plaintiff




                                        14
Case: 3:16-cv-00437-TMR-SLO Doc #: 153 Filed: 05/06/19 Page: 15 of 15 PAGEID #: 3727



                                  CERTIFICATE OF SERVICE

         A copy of the foregoing pleading has been served upon the following counsel of record
 via the electronic filing system for the United States Federal District, Southern District of Ohio
 on the date of filing same.

 John B. Welch
 Arnold Todaro & Welch Co. LPA
 580 Lincoln Park Blvd., Suite 222
 Dayton, OH 45419
 Attorney for Defendants Phil Plummer, Montgomery County Board of Commissions, Jack
 Saunders EMT, and Naphcare, Inc.

 Joseph D. Saks
 Alex J. Hale
 Assistant Prosecuting Attorney
 Montgomery County Prosecutor’s Office
 301 W. Third St.
 P O Box 972
 Dayton, OH 45422
 Co-Counsel for Defendants Montgomery County Sheriff Phil Plummer and Montgomery County
 Board of Commissioners

 Jeffrey C. Turner
 Dawn M. Frick
 Katherine L. Epling
 8163 Old Yankee St., Suite C
 Dayton, OH 45458
 Attorneys for Defendants Sgt. DeLong, Officer Wagner and the City of Trotwood


                                               /s/ Dwight D. Brannon
                                               Dwight D. Brannon




                                                  15
